Exhibit 10.19



AMENDMENT NO. 2 TO
SYNCOR INTERNATIONAL CORPORATION
DEFERRED COMPENSATION PLAN



Pursuant to the authority in Section 5.1 of the Syncor International Corporation
Deferred Compensation Plan (the “Plan”), Syncor International Corporation, a
Delaware corporation, hereby amends the Plan as follows:



1.  

Effective November 1, 2001, Section 3.1(a) is amended by substituting “as soon
as administratively feasible, but no longer than sixty (60) days” for “within
thirty (30) days” therein.

     

                                                                                                                                                

2.  

Effective November 1, 2001, Section 3.1(b) is deleted and the following is
substituted in its place:



      

3.1 (b)   

As of the date a Participant commences participation in the Plan, such
Participant shall elect a Standard Distribution Option (a “Termination Benefit
Election”). The Termination Benefit Election may thereafter be changed only once
a year, effective April 1st of the immediately following Plan Year after the
date of such election. The Termination Benefit Election shall not be binding
unless made in accordance with Section 2.2. If the Termination Date should occur
after the election under 2.2 but before April 1 of the immediately following
Plan Year, the last valid Termination Benefit Election made will be effective. 
Or, if no Termination Benefit Election is otherwise in effect, the Termination
Benefit attributable to the Deferred Amounts and Additions thereto shall be
payable in a lump sum.

      

               

                                                                                                                            







Dated this 1st day of November, 2001.



Syncor International Corporation







By:/s/Sheila H. Coop                
Its: Sr. Vice President

